Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 5, filed 4/21/2022, with respect to the rejection of claims 8-12 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 8-12 has been withdrawn.

Applicant's arguments filed 4/21/2022 have been fully considered but they are not persuasive.
	Applicant argues at page 7 that WO 2019/093527 to Wada et al. (Wada) fails to explicitly teach that one electrode of the bypass capacitor (3) within the interposer (2) is connected to a supply voltage, and another electrode of the bypass capacitor (3) within the interposer (2) is connected to a ground voltage.  The examiner respectfully disagrees.  Wada discloses that a bypass capacitor is a capacitor disposed between the power supply path of an IC under test and the GND path such that the noise generated in the power supply path is made to flow to the GND path, thereby suppressing noise from flowing into the IC under test; see, e.g., Wada, page 2 discussing function of bypass capacitor 90 in conventional IC inspection apparatus of Fig. 5.  It is clear from Wada’s discussion of the embodiment of Figs. 1-2 that the bypass capacitor 3 is coupled in the same manner and performs the same function as bypass capacitor 90 in conventional IC inspection apparatus of Fig. 5, especially in view of Wada’s comparative examples of Figs. 3-4 comparing the improved noise reduction in the power supply path using the arrangement of Figs. 1-2 (Fig. 3) versus the conventional arrangement of Fig. 5 (Fig. 4).  Applicant’s argument is therefore not persuasive.

	Applicant argues at page 7 that US 2017/0250146 to Warwick et al. (Warwick) fails to explicitly teach that one electrode of the passive component (8) within the interposer (13) is connected to a supply voltage, and another electrode of the passive component (8) within the interposer (13) in connected to a ground voltage.  The examiner respectfully disagrees.  In particular, as discussed at pages 6-7 of the prior Office action, Warwick discloses that interposer 9 includes capacitance 8 or passive components 8, and that that passive components are used for supply filtering/decoupling.  Warwick discloses that passive components 8 reduce supply loop impedance, which is a measure of how much voltage will drop across the supply and ground pins (power pins) of the probe assembly when the integrated circuit under test (die) places a sinusoidal or transient current demand on the power pins.  Such functionality implicitly requires at least one of the passive components to be coupled between a supply voltage and a ground voltage.  Applicant’s argument is therefore not persuasive.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2019/093527 to Wada et al. (Wada).

	Regarding claim 1, Wada discloses a device for testing a chip or a die, comprising:
	a testing board having a plurality of pads, for providing a plurality of test signals (Wada, e.g., Fig. 1 and pages 2-4, test circuit board 4; also see Fig. 2); and
	an interposer board, wherein the interposer board comprises a plurality of passive components, and one electrode of at least one of the passive components is connected to a supply voltage, another electrode of the at least one of the passive components is connected to a ground voltage, and the supply voltage and the ground voltage are received from a power pad and a ground pad of the plurality of pads of the testing board, respectively (Wada, e.g., Fig. 1 and pages 2-4, interposer 2 including a plurality of passive components in the form of bypass capacitors 3; with reference to Fig. 2, note that each bypass capacitor 3 has one electrode connected and another electrode connected; note that a bypass capacitor is a capacitor disposed between the power supply path of the IC under test and the GND path such that the noise generated in the power supply path is made to flow to the GND path, thereby suppressing noise from flowing into the IC under test; see, e.g., page 2 discussing function of bypass capacitor; also see Fig. 2; also see page 2, test circuit board 4 of the present invention includes a connection terminal 4a (a power pad) electrically connected to the lead terminal 101 protruding from the IC 100 to be tested, supplies a predetermined test voltage, and the test IC 100 to be tested; note that test circuit board 4 will necessarily include at least one ground pad serving as a reference for the test voltage; also see Response to Arguments set forth above);
	wherein the chip or the die is positioned in the device (Wada, e.g., Fig. 1, IC 100 is placed in IC inspection apparatus 1 defined at least in part by test circuit board 4 and interposer 2; also see Fig. 2, IC 100 is placed in a device 10 defined at least in part by test circuit board 4 and interposer 2) the chip or the die receives the test signals comprising the supply voltage and the ground voltage from the power pad and the ground pad of the testing board, respectively (see Wada as applied above, e.g., page 2, test circuit board 4 of the present invention includes a connection terminal 4a (a power pad) electrically connected to the lead terminal 101 protruding from the IC 100 to be tested, supplies a predetermined test voltage, and the test IC 100 to be tested; note that test circuit board 4 will necessarily include at least one ground pad serving as a reference for the test voltage).

	Regarding claim 13, Wada discloses wherein the plurality of passive components comprise a two-pin passive component (see Wada as applied to claim 1, bypass capacitors 3).

	Regarding claim 14, Wada discloses wherein the plurality of passive components comprise at least one capacitor (see Wada as applied to claim 1, bypass capacitors 3).

Claims 1-4, 7 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 2017/0250146 to Warwick et al. (Warwick).

	Regarding claim 1, Warwick discloses a device for testing a chip or a die, comprising:
	a testing board having a plurality of pads, for providing a plurality of test signals (Warwick, e.g., Fig. 1 and paragraphs 51-66, probe card printed circuit board 1; note that probe card PCB 1 necessarily incudes a plurality of contacts/pads for engaging corresponding contacts/terminals of PCB to ECI Compliant Interconnect 6; see, e.g., definition of Compliant Electrical Interconnect in paragraph 14; note that as arrangement of Fig. 1 is used for electrical testing (see, e.g., paragraph 174) of wafer/die 2, electrical test signals are necessarily supplied from probe card PCB 1 to the wafer/die 2); and
	an interposer board, wherein the interposer board comprises a plurality of passive components, and one electrode of at least one of the passive components is connected to a supply voltage, another electrode of the at least one of the passive components is connected to a ground voltage, and the supply voltage and the ground voltage are received from a power pad and a ground pad of the plurality of pads of the testing board, respectively (Warwick, e.g., Fig. 1 and paragraphs 51-66, 174, interposer 9 including capacitance 8 or passive components 8; note that each capacitance 8 or passive component 8 has one electrode connected and another electrode connected; note that passive components are used for supply filtering/decoupling; see, e.g., paragraphs 11-12, 24, 171, 174; also see paragraph 174, passive components 8 reduce supply loop impedance, which is a measure of how much voltage will drop across the supply and ground pins (power pins) of the probe assembly when the integrated circuit under test (die) places a sinusoidal or transient current demand on the power pins (Voltage Drop/Current in the frequency domain, F); also see, e.g., paragraphs 11-12; such functionality implicitly requires at least one of the passive components to be coupled between a supply voltage and a ground voltage; also see paragraph 4, Supply Loop Impedance; testing of Warwick’s wafer/die 2 in the arrangement of Fig. 1 necessarily requires the application of a supply voltage and a ground voltage from contacts/pads of the probe card PCB 1 to the interposer 9 via the ECI Compliant Interconnect 6);
	wherein the chip or the die is positioned in the device (Warick, e.g., Figs. 1-2, wafer/die 2 positioned in device defined by at least probe card PCB 1 and interposer 9) the chip or the die receives the test signals comprising the supply voltage and the ground voltage from the power pad and the ground pad of the testing board, respectively (see Warwick as applied above, note that because arrangement of Fig. 1 is used for electrical testing (see, e.g., paragraph 174) of wafer/die 2, electrical test signals are necessarily supplied via probe card PCB 1; testing of Warwick’s wafer/die 2 in the arrangement of Fig. 1 necessarily requires the application of a supply voltage and a ground voltage from contacts/pads of the probe card PCB 1 to the interposer 9 via the ECI Compliant Interconnect 6).

	Regarding claim 2, Warwick discloses a first connector, for receiving the test signals from the interposer board, and inputting the test signals into the chip that is to be tested (Warwick, e.g., Fig. 1, first connector in the form of ECI to PTS Compliant Interconnect 10 for receiving the test signals from interposer 9 and inputting the test signals into the wafer/die 2 that is to be tested).

	Regarding claim 3, Warwick discloses wherein the interposer board is positioned between the testing board and the first connector, and the first connector receives the test signals via the interposer board (Warwick, e.g., Fig. 1, interposer 9 is positioned between probe card PCB 1 and ECI to PTS Compliant Interconnect 10, with the ECI to PTS Compliant Interconnect 10 receiving the test signals via the interposer 9).

	Regarding claim 4, Warwick discloses wherein the interposer board has a plurality of first pads and a plurality of second pads, wherein the first pads are used to connect to the pads of the testing board to receive the test signals, and the second pads receive the test signals from the first pads, respectively; and the first connector receives the test signals from the second pads of the interposer board (Warwick, e.g., paragraph 14, Compliant Electrical Interconnect is defined as an electrical interconnect device that requires some level of compression to make electrical contact between desired pads on two different surfaces; accordingly, PCB to ECI Compliant Interconnect 6 of Fig. 1 connects pads on probe card PCB 1 to corresponding first pads of the interposer 9, and PTS Compliant Interconnect 10 connects second pads of the interposer 9 to corresponding pads of Pitch Translation Substrate 12; note that the second pads of interposer 9 are necessarily connected to the first pads of the interposer 9 through the interposer 9, with the second pads receiving the test signals through the interposer 9 from corresponding first pads, and with the first connector in the form of ECI to PTS Compliant Interconnect 10 receiving test signals from the second pads of the interposer 9; note that the first pads are pads on the top surface of the interposer 9 as oriented in Fig. 1, and that the second pads are pads on the bottom surface of the interposer 9 as oriented in Fig. 1).

	Regarding claim 7, Warwick discloses wherein the at least one of the passive components is inside the interposer board (see Warwick as applied to claims 1-4, Warwick, e.g., Fig. 1 and paragraphs 51-66, 174, interposer 9 including capacitance 8 or passive components 8, with the capacitance 8 or passive components 8 being inside of the interposer 9).

	Regarding claim 13, Warwick discloses wherein the plurality of passive components comprise a two-pin passive component (see Warwick as applied to claim 1, capacitance 8).

	Regarding claim 14, Warwick discloses wherein the plurality of passive components comprise at least one capacitor (see Warwick as applied to claim 1, capacitance 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Warwick in view of US 2006/0152234 to Miller (Miller).

Regarding claims 5-6, Warwick discloses wherein the interposer board comprises a first surface having the first pads and a second surface having the second pads (see Warwick as applied to claim 4 above, note that the first pads are pads on the top surface of the interposer 9 as oriented in Fig. 1, and that the second pads are pads on the bottom surface of the interposer 9 as oriented in Fig. 1).  Warwick is not relied upon as explicitly disclosing the at least one of the passive components is mounted on the first surface of the interposer board (claim 5) and the at least one of the passive components is mounted on the second surface of the interposer board (claim 6).  Miller discloses that passive components in the form of shunt resistors may be placed on either side of an interposer of a probe card assembly (Miller, e.g., Fig. 5 and paragraph 44). Miller discloses that shunt resistors may be used to reduce input resistance and sized to reduce, minimize, or eliminate reflection of signals back up the communications channel (Miller, e.g., paragraph 18).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Warwick such that Warick’s passive components include at least one shunt resistor mounted on the first surface of the interposer board and/or on the second surface of the interposer board.  In this way, in the manner disclosed by Miller, reduced input resistance and reduced, minimized, or eliminated reflection of signals back up a communications channel may be realized.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wada in view of applicant-cited US 2008/0285244 to Knickerbocker (Knickerbocker).

	Regarding claims 15-16, Wada is not relied upon as explicitly disclosing wherein the plurality of passive components comprise at least one inductor (claim 15) and wherein the plurality of passive components comprise at least one resistor (claim 16).  Knickerbocker discloses an interposer to which one or more integrated circuit chips may be temporarily attached for testing, with the interposer including a substrate portion and wiring portion, each of which may each independently include active and passive devices, examples of which include, but are not limited to, transistors, diodes, capacitors (including decoupling capacitors) resistors and inductors.  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  Moreover, one of ordinary skill in the art would have recognized that the results of the combination were predictable.  For these reasons, the recitations wherein the plurality of passive components comprise at least one inductor (claim 15) and wherein the plurality of passive components comprise at least one resistor (claim 16) do not patentably distinguish over Wada in view of Knickerbocker.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Warwick in view of Knickerbocker.

	Regarding claims 15-16, Warwick is not relied upon as explicitly disclosing wherein the plurality of passive components comprise at least one inductor (claim 15) and wherein the plurality of passive components comprise at least one resistor (claim 16).  Knickerbocker discloses an interposer to which one or more integrated circuit chips may be temporarily attached for testing, with the interposer including a substrate portion and wiring portion, each of which may each independently include active and passive devices, examples of which include, but are not limited to, transistors, diodes, capacitors (including decoupling capacitors) resistors and inductors.  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  Moreover, one of ordinary skill in the art would have recognized that the results of the combination were predictable.  For these reasons, the recitations wherein the plurality of passive components comprise at least one inductor (claim 15) and wherein the plurality of passive components comprise at least one resistor (claim 16) do not patentably distinguish over Warwick in view of Knickerbocker.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wada in view of US 2018/0180668 to Ong et al. (Ong).

	Regarding claim 17, Wada is not relied upon as explicitly disclosing wherein the plurality of passive components comprise a more than two-pin passive component.  Ong discloses an interposer that includes a more than two-pin passive component (Ong, e.g., Fig. 1 and paragraph 18, switching interposer board includes a set or a plurality of switches, with the switch configured to selectively couples a common terminal to three other terminals of the switch; also see Figs. 3A-3C and paragraph 27).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Wada such that the plurality of passive components comprise a more than two-pin passive component, such as switches as disclosed by Ong.  In this way, the time required to perform test program validation can be shortened (Ong, e.g., paragraphs 14-15).

	Regarding claim 18, Wada in view of Ong discloses wherein the plurality of passive components comprise a multiplexer, a relay circuit, a switch, a network resistor or a network capacitor (see Wada in view of Ong as applied to claim 17, switch).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Warwick in view of Ong.

	Regarding claim 17, Warwick is not relied upon as explicitly disclosing wherein the plurality of passive components comprise a more than two-pin passive component.  Ong discloses an interposer that includes a more than two-pin passive component (Ong, e.g., Fig. 1 and paragraph 18, switching interposer board includes a set or a plurality of switches, with the switch configured to selectively couples a common terminal to three other terminals of the switch; also see Figs. 3A-3C and paragraph 27).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Warwick such that the plurality of passive components comprise a more than two-pin passive component, such as switches as disclosed by Ong.  In this way, the time required to perform test program validation can be shortened (Ong, e.g., paragraphs 14-15).

	Regarding claim 18, Warwick in view of Ong discloses wherein the plurality of passive components comprise a multiplexer, a relay circuit, a switch, a network resistor or a network capacitor (see Warwick in view of Ong as applied to claim 17, switch).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 9-12 would be allowable by virtue of their dependence from claim 8.s

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R MILLER/Primary Examiner, Art Unit 2863